 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          BENGALLY FATTY,                                    CASE NO. C17-1535 MJP

11                                  Petitioner,                ORDER GRANTING
                                                               PETITIONER’S MOTION FOR
12                  v.                                         ATTORNEY FEES

13          KIRSTJEN M. NIELSEN, et al.,

14                                  Respondents.

15

16          THIS MATTER comes before the Court on Petitioner’s Motion for Attorney Fees and

17   Costs (Dkt. No. 49). Having reviewed the Motion, the Response (Dkt. No. 54), the Reply (Dkt.

18   No. 55) and all related papers, the Court GRANTS the Motion for Attorney Fees.

19                                                Background

20          Petitioner Bengally Fatty, a native and citizen of the Republic of Gambia, entered the

21   United States on a student visa on July 13, 2002. (Dkt. No. 9, ¶ 20.) After Mr. Fatty arrived, he

22   discovered the funding he thought he would receive for school was not available. (Id., ¶ 21.)

23   Desperate for money, Mr. Fatty agreed to work in a Pennsylvania restaurant, where he became

24   the victim of labor trafficking and was held against his will until he was able to escape. (Id.,


     ORDER GRANTING PETITIONER’S MOTION FOR ATTORNEY FEES - 1
 1   ¶¶ 21-24.) The remainder of Mr. Fatty’s long history with United States Immigration and

 2   Customs Enforcement (“ICE”) is recounted in detail in his Amended Habeas Petition (Dkt. No.

 3   9) and in the Report and Recommendation (Dkt. No. 27).

 4          The instant case began when Mr. Fatty was taken into detention by ICE on September 19,

 5   2017. (Id. ¶ 1.) On October 13, 2017 Mr. Fatty filed an immigration habeas petition seeking a

 6   bond hearing and judicial stay of removal pending the adjudication of his T (trafficking victim)

 7   visa application by U.S. Citizenship and Immigration Services (“USCIS”). (Dkt. No. 9.) Mr.

 8   Fatty argued that removal before his T visa application was processed would violate his right to

 9   due process, and he brought an Administrative Procedures Act (“APA”) claim alleging that ICE

10   abused its discretion when it denied his administrative request for a stay of removal. (Dkt. No.

11   9.)

12          In a Report and Recommendation filed April 5, 2018, the Honorable Magistrate Judge

13   Brian A. Tsuchida found the Court did not have jurisdiction to stay Mr. Fatty’s removal pending

14   adjudication of his T visa because removal fell within the discretionary powers of USCIS. (Dkt.

15   No. 27 at 8-12.) Magistrate Judge Tsuchida then concluded removal prior to adjudication of Mr.

16   Fatty’s T visa would not deprive Mr. Fatty of a liberty or property interest. (Id. at 12, 14-20.)

17          Rejecting the Report and Recommendation, the Court held that Mr. Fatty had a liberty

18   interest in preventing his removal and faced a risk of erroneous deportation if he was removed

19   before his T visa was adjudicated; the Court granted Mr. Fatty’s request for a stay of removal.

20   (Dkt. No. 40 at 4-5.) The Court also found the bona fide determination by USCIS as to Mr.

21   Fatty’s T visa application—the initial step in preparing for adjudication—was improperly made

22   in support of the litigation, before completion of Mr. Fatty’s background check, and without

23   supplemental information supporting his application. (Id. at 7.) The bona fide determination

24


     ORDER GRANTING PETITIONER’S MOTION FOR ATTORNEY FEES - 2
 1   was therefore “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

 2   law,” in violation of the APA. (Id. at 7 (citing 5 U.S.C. § 706(2)(A)).) The Court also ordered

 3   Respondents to provide Mr. Fatty with a bond hearing pursuant to Diouf v. Napolitano, 634 F.3d

 4   1081 (9th Cir. 2011) (“Diouf II”). (Dkt. Nos. 30, 33-34.) The bond hearing was held on May

 5   31, 2018. (Dkt. No. 34.)

 6          Mr. Fatty now seeks attorney fees and costs under the Equal Access to Justice Act

 7   (“EAJA”), arguing that Respondents’ position in this matter was not substantially justified. (Dkt.

 8   No. 49 at 5-8.) Mr. Fatty pursues an enhanced rate for his attorney, Christopher Strawn,

 9   asserting that Mr. Strawn’s distinctive knowledge and specialized skill were necessary to this

10   case and unavailable elsewhere at the statutory rate. (Id. at 9-11.)

11                                                Discussion

12          I.      Legal Standard

13          The Equal Access to Justice Act (EAJA) provides that in any action brought by or against

14   the United States, “a court shall award to a prevailing party other than the United States fees and

15   other expenses . . . unless the court finds the position the United States was substantially justified

16   or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). Fee applicants

17   may apply for “for fees and other expenses which show[ ] that the party is a prevailing party and

18   is eligible to receive an award.” 28 U.S.C. 2412(d)(1)(B).

19          A. EAJA Factors

20          For this Court to award attorney fees and costs under the EAJA, it must find that (1) the

21   party seeking fees qualifies as the “prevailing party;” (2) the government has failed to meet its

22   burden of showing that its positions were substantially justified, or that special circumstances

23   make an award of fees unjust; and (3) the requested fees and costs are reasonable.

24


     ORDER GRANTING PETITIONER’S MOTION FOR ATTORNEY FEES - 3
 1   Abdur-Rahman v. Napolitano, 868 F. Supp. 2d 1158, 1160 (W.D. Wash. 2012) (citing United

 2   States v. Milner, 583 F.3d 1174, 1196 (9th Cir. 2009).)

 3          As an initial matter, Respondents do not challenge Mr. Fatty’s status as an eligible

 4   prevailing party. (Dkt. No. 54.) Mr. Fatty has satisfied the prevailing party standard because the

 5   Court granted his motion to stay removal pending adjudication of his T visa, a “judicially

 6   sanctioned,” “material alteration of the legal relationship of the parties.” Buckhannon Bd. and

 7   Care Home, Inc. v. W. Va. Dep’t. of Health and Human Res., 532 U.S. 598, 604-05 (2001);

 8   Perez-Arellano v. Smith, 279 F.3d 791, 794 (9th Cir.2002) (the Buckhannon rule governs EAJA

 9   fee applications).

10                  a. Substantial Justification

11          Once the petitioner demonstrates he was the prevailing party, the burden then shifts to the

12   government, which may avoid paying an EAJA award if its position was substantially justified.

13   28 U.S.C. § 2412(d)(1)(B). To meet the “substantially justified” standard, the government must

14   advance a position justified to a degree that could satisfy a reasonable person. Pierce v.

15   Underwood, 487 U.S. 552, 565 (1988). The “position of the United States” includes both the

16   government’s litigation position and the underlying agency action giving rise to the civil action.

17   Meier v. Colvin, 727 F.3d 867, 870 (9th Cir. 2013).

18          In this case, neither the underlying agency action nor Respondents’ litigation position

19   were substantially justified. The Agency’s refusal to grant Mr. Fatty a mandated bond hearing

20   after he was in re-detention for more than 180 days was unreasonable. (Dkt. No. 36, Ex. 1 at 4).

21   And the bona fide determination by USCIS, the Agency’s initial step in adjudicating T visas, was

22   “arbitrary and capricious” and violated the Administrative Procedures Act (APA). ((Dkt. No. 40

23   at 7-8 (citing 5 U.S.C. § 706(2)(A)).) USCIS then took 17 months to adjudicate Mr. Fatty’s T

24


     ORDER GRANTING PETITIONER’S MOTION FOR ATTORNEY FEES - 4
 1   visa application, well beyond average processing times for 2019. (Dkt. No. 49 (citing Ex. B at

 2   3).)

 3          Respondents contend they were justified in denying Mr. Fatty a bond hearing because he

 4   first made the request before he was detained for six months. (Dkt. No. 54 at 4-9.) Although

 5   Mr. Fatty sought a bond hearing before he was in custody for six months, on May 22, 2018 after

 6   he had been in custody for 180 days, Respondents argued Mr. Fatty was not entitled to a bond

 7   hearing, in direct contravention of Ninth Circuit precedent. (Dkt. No. 31 at 2-6); See Diouf v.

 8   Napolitano, 634 F.3d 1081 (9th Cir. 2011) (“Diouf II”).

 9          Respondents also assert that even if the USCIS acted in an arbitrary and capricious

10   manner, those actions are not per se unreasonable. (Id. at 8-9.) It is true that “this circuit has

11   recognized that arbitrary and capricious conduct is not per se unreasonable,” but Respondents

12   fail to explain why in this case USCIS’s premature bona fide determination—created without

13   necessary supporting information—was justified. Kali v. Bowen, 854 F.2d 329, 333 (9th Cir.

14   1988). And while Respondents may be correct that the Government was not required to expedite

15   adjudication of Mr. Fatty’s T visa ahead of others, it was unreasonable to adjudicate Mr. Fatty’s

16   T visa several months beyond the average wait times while Respondents continued to

17   aggressively pursue removal in Court. (Id. at 9)

18          Respondents’ attempt to justify their litigation position also fails. They contend their

19   primary argument against Mr. Fatty’s habeas petition was jurisdictional, which was reasonable

20   because numerous district courts have found Section 1252(g) precludes jurisdiction over removal

21   orders. (Dkt. No. 54 at 4-7.) But Mr. Fatty’s claims for relief—claims based on Due Process

22   and violations of the APA—were constitutional and legal challenges collateral to the underlying

23   removal order and not barred by 42 U.S.C. § 1252(g), the jurisdictional provision upon which

24


     ORDER GRANTING PETITIONER’S MOTION FOR ATTORNEY FEES - 5
 1   Respondents based their arguments. (Dkt. No. 55 at 3; See Dkt. No. 40 at 3 (quoting United

 2   States v. Hovsepian, 359 F.3d 1144, 1155 (9th Cir. 2004)).) Respondents have failed to

 3   demonstrate their position was substantially justified at any stage.

 4           B. Calculation of Fees

 5           Mr. Fatty seeks an award of $76,795 in fees and expenses based upon an hourly rate of

 6   $450 per hour for 166.7 hours of Mr. Strawn’s own work and an additional $1,780 in expenses

 7   for the time spent by declarants Robert H. Gibbs and Devin T. Theriot-Orr who submitted

 8   declarations supporting the prevailing rate request. (Dkt. 49 at 9-11; Ex. C “Theriot-Orr Decl.”,

 9   Ex. D “Gibbs Decl”; Dkt. No. 55 at 6.) Mr. Fatty is not seeking fees for the hours Mr. Strawn

10   spent on the Motion to Compel, worked on issues before the Ninth Circuit, worked with students

11   on this case, or for any student time spent on this matter. (Dkt. No. 49, Ex. E “Strawn Decl.”

12   ¶ 4.)

13           The Court is authorized to award fees above the statutory rate of $125 per hour, adjusted

14   for inflation, when “a special factor, such as the limited availability of qualified attorneys for the

15   proceedings involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A)(ii). Courts have

16   determined these enhanced hourly rates may be awarded where the attorneys possess (1)

17   “distinctive knowledge” and (2) “specialized skill” that was (3) “needful to the litigation in

18   question” and “not available elsewhere at the statutory rate.” Nadarajah v. Holder, 569 F.3d 906,

19   912 (9th Cir. 2009).

20           Mr. Fatty demonstrates, and Respondents do not dispute, that his counsel has distinctive

21   knowledge and specialized skill in both immigration law and litigation. (Dkt. No. 49, Ex. E,

22   Strawn Decl. ¶ 2.) Mr. Strawn has practiced immigration law since 2003, serving as the director

23   of the Northwest Immigrant Rights Project, and now directing the Immigration Law Clinic at the

24


     ORDER GRANTING PETITIONER’S MOTION FOR ATTORNEY FEES - 6
 1   University of Washington School of Law. (Id. ¶¶ 1-2.) Mr. Strawn has also been a faculty

 2   member and presenter for both national and regional American Immigration Lawyer Association

 3   (“AILA”) conferences since 2004. (Id.)

 4          Respondents argue that Mr. Strawn’s specialized knowledge and skills were not

 5   necessary for this case, which “involved a single petitioner seeking a stay of his removal and a

 6   bond hearing.” (Dkt. No. 54 at 10.) The Court does not find this matter as simple as

 7   Respondents suggest. Two immigration specialists describe this case as presenting novel issues

 8   that required a highly experienced immigration attorney. (See Theriot-Orr Decl., ¶ 13 (“[T]his

 9   was a very atypical case.”); Gibbs Decl. at 2 (“[B]ecause Mr. Fatty was facing imminent

10   removal, this case required a litigator who could prepare and file all necessary documents on an

11   extremely short time frame.”).) In fact, Mr. Strawn’s experience settling a similar case, where an

12   applicant challenged her removal prior to adjudication of a U visa, allowed him to quickly draft

13   the habeas and stay motions for Mr. Fatty. (Id.) And Mr. Strawn was able to identify Mr.

14   Fatty’s potential eligibility for a T visa when several previous attorneys and adjudicators missed

15   the issue. (Strawn Decl. ¶ 3.) Mr. Fatty has also demonstrated that Mr. Strawn’s knowledge and

16   skill were not available elsewhere at the statutory rate. (See Strawn Decl. ¶ 3; Theriot-Orr Decl.

17   ¶¶ 11-12; Gibbs Decl. at 2.)

18          The Court also finds Mr. Fatty’s requested fees and costs reasonable. Respondents object

19   that Mr. Strawn spent an unreasonable amount of time conferencing with Mr. Fatty (18.7 hours)

20   and drafting the amended habeas petition (11 hours). (Dkt. No. 54 at 11.) The Court disagrees.

21   Because Mr. Fatty was detained throughout the litigation, requiring counsel to travel from North

22   Seattle to the Northwest Detention Center in Tacoma to speak confidentially with his client, 18.7

23   hours is a reasonable time expenditure. (Dkt. No. 55 at 5.) It was also reasonable for Mr. Strawn

24


     ORDER GRANTING PETITIONER’S MOTION FOR ATTORNEY FEES - 7
 1   to spend 11 hours drafting Mr. Fatty’s amended habeas petition, given the new issues raised by

 2   Mr. Fatty’s T visa application, submitted after his first petition. (See Dkt. No. 9.) Having

 3   reviewed Mr. Strawn’s time sheets and finding that Mr. Strawn’s efforts and the overall relief

 4   obtained in this matter were significant, the Court concludes that Mr. Strawn is entitled to an

 5   enhanced fee of $450.

 6                                              Conclusion

 7          The Court therefore GRANTS Mr. Fatty’s Motion and awards him attorney fees and

 8   costs in the amount of $76,795.

 9

10          The clerk is ordered to provide copies of this order to all counsel.

11          Dated May 3, 2019.



                                                          A
12

13
                                                          Marsha J. Pechman
14                                                        United States District Judge

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING PETITIONER’S MOTION FOR ATTORNEY FEES - 8
